On Motion for Rehearing.
In his motion for rehearing appellant complains that appellee’s summary of his pleadings, which' we adopted from appel-lee’s brief, does not properly, adequately, or fairly show the nature of the suit. While we do not agree with appellant’s criticism, we think it well to present our own summary of appellee’s First Amended Original Petition.
In his introductory paragraph appellee names the parties defendant including appellant W. A. Langley, and asks “for an accounting, the appointment of a receiver and other relief * * (Emphasis supplied.)
In paragraph III appellee alleges that “L. O. Langley and his father, W. A. Langley, and W. O. Brown conspired and connived to cheat and defraud V. C. Hardy out of his interest in the Ace Cartage Company, * * Then follow four paragraphs describing specific acts of embezzlement, fraud, etc., alleged to have been perpetrated while appellee was in the hospital unable to look after his own interests. In each instance L. O. Langley was the person who is alleged to have been active in commiting the wrongdoing, but the form of the pleading unmistakably implies that the acts were committed in furtherance of the “conspiracy and connivance.”
In paragraphs IV, V, and VI appellee alleges that following appellee’s release from the hospital, L. O. Langley induced appellee to sell a small interest in the partnership to Brown. Thereafter L. O. Langley and Brown excluded appellee from any participation in the business, not even allowing him access to the partnership’s books and records, and notifying third parties that appellee no longer had an interest in the business.
In paragraph VII appellee alleges that he was induced by fraudulent misrepresentations of L. O. Langley to join in the formation of a corporation and to transfer the assets of the partnership to the corporation. This “corporation was nothing more or less than a vehicle of fraud to effect and bring about malicious diversion, conversion, concealment and confiscation of Hardy’s properties and assets and as a cloak for the wrongful and criminal acts of L. O. Langley and W. O. Brown and W. A. Langley in misappropriating the plaintiff’s property.”
In paragraph VIII appellee alleges that B. F. Goodrich Company obtained judgment against the corporation and the former partners for $13,500, being the value of tires converted by L. O. Langley. Ap-*797pellee agreed to the judgment because L. O. Langley agreed to pay the judgment himself, and appellee would not have to pay any part of it. But that W. A. Langley, in furtherance of the conspiracy to defraud appellee, purchased the judgment from B. F. Goodrich Company and seized appellee’s stock in the corporation without crediting the judgment with the proceeds of the stock; and further, W. A. Langley sold under execution a duplex apartment owned by appellee, and is now insisting that appellee pay the entire balance on the judgment. The seizure and sale under execution of his property, says appellee, was in breach of a written contract between L. O. Langley and W. A. Langley on the one hand, and appellee on the other hand, wherein it was provided that appellee should pay the judgment at the rate oí $300 per month out of the corporation assets.
In paragraph IX appellee sets out the terms of the written contract above referred to, which contract he alleges he was performing on his part when L. O. Langley and W. A. Langley threw the business into bankruptcy. Appellee asserts that the breach of the contract and the activities of the Langleys in connection with the bankruptcy were all a part of their fraudulent scheme to defeat and defraud ap-pellee out of his interest in the partnership and the corporation.
In his prayer appellee asks that a receiver be appointed to take over the assets of defendants; that he have judgment against defendants “jointly and severally, for whatever sum a true accounting shows he is entitled,” which appellee estimates at $30,000; and “for such other and further relief, general and special, at law and in equity, to which he may be justly entitled.”
In the above summary we have not attempted to cover all the allegations in appellee’s petition. However, we have again carefully read the whole pleading which we think unquestionably alleges a joint and several cause of action involving conversion and fraud on the part of L. O. Langley with the connivance of W. A. Langley.
The evidence adduced at the hearing on the plea of privilege is sufficient to support a finding of conversion and fraud on the part of L. O. Langley, now deceased, who had his domicile in Dallas County, Texas, where Ruby Frances Langley, Independent Executrix, is now administering his estate. Since it was not necessary for appellee to prove his allegation of connivance on the part of W. A. Langley, we shall not pass on the sufficiency of the evidence in that respect.
The motion for rehearing is overruled.